DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to communication entered 12/17/2020.

Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 12/17/2020 have been entered.

Claim Objections

Claim 1 is objected to for informalities, apparent typographical error. In claim 1, the term “that” appears to be duplicated, reading “that that.” The examiner interprets it as a single occurrence of “that” for examination purposes.

Claim Rejections - 35 U.S.C. §103

The following is a quotation of AIA  35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8, 11-12, 14, 17-19 are rejected under AIA  35 U.S.C. §103 as being unpatentable over Loritsch, et al., US 10,531,157, in view of Beals, et al., US 2011/0164066, in further view of McLeod, et al., US 2015/0289025.

	As to claim 1, Loritsch teaches a method comprising:
receiving, by the one or more processors of a computing device that comprises a display device, an instruction to audibly play back a book , which is stored in memory of the computing device in an electronic format that enables the electronic book to be displayed on the display device for reading by a user;
Loritsch 13:53-64 & Fig. 5 discloses an “e-reader” (abbrev. For “electronic book reader”) with a display and memory to receive instructions on a voice interaction device as shown in Loritsch Figs. 1-4.
Loritsch 8:21-42 teaches that the voice interaction device can audibly play text files by text-to-speech conversion 
Loritsch 4:16-43 and Fig. 1 label 132 teaches receiving a specific instruction to initiate an audible playback: “Alexa, play my workout playlist” [a playlist, and songs with lyrics are documents that represent a type of “book1” pre-recorded to be played back audibly]
determining, by the one or more processors and while the book is being audibly played back, that a content in a recently played back portion of the book matches at least one interest of one of more interests associated with the user;
Loritsch Fig. 1 label 134: “hiking expedition” [Loritsch 4:61-63 teaches that the recently played back audio content “book” matches a user interest because it was requested by the user, e.g., “the workout playlist;” Loritsch 11:40-44 “first visual content may be selected based at least in part on user characteristics or a user profile,” where Loritsch 8:34-42 further teaches that “second audio content” may be played in place of “first visual content”]
and sending, by the one or more processors and while the book is being audibly played back, a search request to a search engine, the search request formulated based on the content in the recently played back portion of the book and the at least one interest;
first audio content that is played back (Loritsch 7:48-52 and 8:12-20) and then further ranked for selection based on the user’s affinity for the topic (Loritsch 11:40-50, 4:64-65)
pausing, by the one or more processors, the audible play back of the book;
Loritsch 4:35-38: at some point during presentation of the workout playlist music or other audio content, an interruption to the music or audio content may occur [please see also Loritsch 5:15-18, “playlist … may be paused”]
initiating by the one or more processors executing instructions of a text to speech converter, audile play back of search results received from the search engine;
Loritsch 8:21-42 teaches text-to-speech conversion of candidate advertisement search results.
Loritsch 10:40-50: visual content may be selected based at least in part on user characteristics or a user profile [selection basis implies source is search results menu]
Loritsch Fig. 1 label 134: "there's a cool hiking expedition near you . . . I've sent info to your TV" [notification is read out loud by Alexa, announcing results as would a printed result snippet; as to the visual content “results” that are sent to your TV, Loritsch 6:54-7:7 and 7:18-29 teaches an audible alternative to visual content as in-channel or separate channel “out loud” playback of retrieved results]
and resuming, by the one or more processors, the audible play back of the book.
Loritsch Fig. 1 label 120 “music resumes”
Loritsch 4:53-5:20: “Playback of the … music playlist … may be paused … during the audio notification, and may begin or resume immediately after” [please see also Loritsch 8:34-42]

However, Loritsch may not teach explicitly every element of the following limitations as disclosed in Beals:
initiating, by the one or more processors executing instructions of a text to speech converter, audible play back of the book; 
executing instructions of a text to speech converter
Beals ¶¶24-25, 32 disclose an e-reader with a display that may be instructed to read e-books audibly via a text to speech converter. 

It would have been obvious to a person having ordinary skill in the art, having the teachings of Loritsch and Beals before the effective filing date of the claimed invention, to combine their processing methods as claimed because the references overlap so substantially and the technology features. That is, the references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art. All the claim elements are disclosed in the prior art with negligible variations, and the features can be combined according to known methods to yield predictable results without any change in their respective functions. Loritsch 13:53-64 & Fig. 5 teaches an teaches an e-reader, Loritsch 8:21-42 teaches text-to-speech conversion, and these same functions are taught by Beals ¶¶24-25, 32, in the context of Beals also disclosing additional specialized functions for an e-reader. 
One would have been motivated to modify Loritsch with Beals to improve the e-reader display because “a need exists for an electronic reading device that allows comfortable, one-handed use and provides identical functionality regardless of whether the device is being held and operated with a user's right hand or left hand.” (Beals ¶5).

Also, Loritsch may not teach explicitly every element of the following limitations as found to be disclosed in various sections of the McLeod reference, with the following citations presented here as examples:
determining, by the one or more processors and while the book is being audibly played back, that the computing device is being shaken;
McLeod ¶¶325-327, 329 discloses sensors detecting a smartphone being shaken as a user signal to indicate preference or interest in content being played back; McLeod ¶¶356,423 teach “an audio book”
in response to determining that that the computing device is being shaken, determining that a content in a recently played back portion of the book matches at least one interest of one of more interests associated with the user;
McLeod ¶52 teaches shaking action as a trigger “to signal a preference” when listening to a media stream; McLeod ¶¶151-152 teaches: “user can interact with an advertisement or other sponsor-directed content, by speaking to or shaking their device, to signal a preference for a particular type of content or advertisement … a spoken or shaking action can be used to trigger or to pause an advertisement break within a media stream, so that the user can control advertisement breaks to better suit their particular lifestyle.” [please see also McLeod ¶78 disclosing metadata accompanying the playback stream to locate sponsor-directed content; McLeod ¶¶104-115 discloses predicting interest based on media content and user mood (mood expresses emotional interest)]

It would have been obvious to a person having ordinary skill in the art, having the teachings of Loritsch and McLeod before the effective filing date of the claimed invention, to combine their processing methods because they overlap so substantially for targeted advertising based on content presentations and user interests/affinities. That is, the references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to modify Loritsch with McLeod because McLeod adds “Enhanced User-Sponsor Interaction … [where] a user can interact with an advertisement or other sponsor-directed content, by speaking to or shaking their device, to signal a preference for a particular type of content or advertisement … to improve the user experience of receiving sponsor-directed content or advertisements … alternative methods of signaling a user preference … enable the user to manage how and when the user receives and plays an advertisement … enhances the user's enjoyment and … learn more … at the user's own pace” (McLeod ¶¶324-328).

	As to claim 4, the combination of Loritsch and McLeod and Beals teaches the method of claim 1. Beals further teaches wherein the book is stored in the memory in PDF format.
Beals ¶¶24-25, 32 disclose a display for reading e-books that may be of format “…  PDF … stored in the memory … accessed by the electronic reading device …  Text-to-speech (TTS) conversion can be utilized to read an e-book or other digital content aloud.

	As to claim 5, the combination of Loritsch and McLeod and Beals teaches the method of claim 1. Loritsch further teaches wherein determining, while the book is being audibly played back, that the content in the recently played back portion of the book matches the at least one interest of the one of more interests associated with the user comprises:
while the book is being audibly played back, executing a background2 process to: determine the content in the recently played back portion of the book;
Loritsch 4:61-5:20: “The audio notification and/or visual content may be associated with or selected based at least in part on the audio content being presented (e.g., the workout playlist, etc.) … a content category of the audio stream may be determined” [stream suggests real-time during-playback (“background”) determination]
perform a comparison of the content with the one or more interests associated with the user; and determine, based on the comparison, that the content in the recently played back portion of the book matches the at least one interest of the one of more interests associated with the user.
Loritsch 4:64-65 (based on the “interest”): “an offer for a hiking expedition may be selected for presentation to the user 130. The hiking expedition offer may be selected, in one example, based at least in part on the user's affinity for exercise” [user’s affinity for exercise determined because the user’s requested “workout playlist” is known to be “the audio content being presented,” and/or because “a content category of the audio stream may be determined” (Loritsch 4:61-5:20)]

	As to claim 6, the combination of Loritsch and McLeod and Beals teaches the method of claim 1. Loritsch further teaches further comprising:
receiving a second instruction to pause audible play back of the book; pausing audible play back of the book in response to the second instruction;
Loritsch 4:30-50 teaches multiple pauses for multiple ads: if the user 130 is listening to music provided by a free streaming service, audio ads may be dispersed through the playlist, such as between certain songs or after a certain length of time. … In such instances, the voice interaction device 110 may present an audio notification of the interruption … Visual content may be provided to a display device so that the user 130 can access and/or consume information related to the audio notification
receiving a third instruction to provide more information about the content in the recently played back portion of the book;
Loritsch 5:62-6:14: user 130 may speak "show me more" after viewing the visual content on the television [Loritsch 6:54-7:7 and 7:18-29 teaches audible playback of retrieved content results as an alternative to viewing the visual content]
sending an additional search request to the search engine, the additional search request formulated based on the content in the recently played back portion of the book; receiving additional search results from the search engine;
Loritsch 4:61-63 The audio notification and/or visual content may be associated with or selected based at least in part on the audio content being presented [selection implies further retrieving from a retrieved search result menu; [Loritsch 6:54-7:7 teaches audible playback of retrieved content results as an alternative to viewing the visual content]
and audibly playing back at least a portion of the additional search results.
Loritsch 6:54-7:7 and 7:18-29 teaches audible playback of retrieved content results as an alternative to visual content: “certain embodiments of the disclosure may provide audio channels for targeted audio content … Embodiments of the disclosure may inject interactive audio advertisements on demand into other audio content (e.g., a music playlist, etc.)” [“on demand” suggests an instruction to pause, search, and retrieve related interactive audio advertisements and their associated dialog, present them as audio to play back audibly on the same channel, while original book content is paused, or on a different channel, as per Loritsch 8:34-42 (emphasis added): cause presentation of second audio content after the first audio notification. For example, playback of audio content, such as an audio stream, may resume after presentation of the audio notification. The second audio content may be a portion of the first audio content or of the first audio stream, or may be different audio content. … (and at Loritsch 7:18-29): While example embodiments of the disclosure may be described in the context of certain audio or visual content, it should be appreciated that the disclosure is more broadly applicable to any suitable digital content (indicating that audio and video and text are interchangeable at any point of the disclosure, suggesting to the skilled person the audible playback of text and visual content results).

	As to claim 8, it is rejected on the same grounds as claim 1, but in addition, Loritsch teaches a computing device comprising: a display device;
	a memory; one or more processors; and one or more non-transitory computer readable media storing instructions executable by the one or more processors to perform operations.
Loritsch 13:52-21:51

	As to claim 11, it is rejected on the same grounds as claim 4.
	As to claim 12, it is rejected on the same grounds as claim 5.

	As to claim 14, it is rejected on the same grounds as claim 1, but in addition, Loritsch teaches One or more non-transitory computer readable media storing instructions executable by one or more processors of a computing device to perform operations.
Loritsch 13:52-21:51

	As to claim 17, it is rejected on the same grounds as claim 4.
	As to claim 18, it is rejected on the same grounds as claim 5.
	As to claim 19, it is rejected on the same grounds as claim 6.

Claims 2-3, 9-10, 15-16 are rejected under AIA  35 U.S.C. §103 as being unpatentable over Loritsch, et al., US 10,531,157, in view of Beals, et al., US 2011/0164066, in further view of McLeod, et al., US 2015/0289025, in further view of Ramer, et al., US 2012/0209706.

	As to claim 2, the combination of Loritsch and McLeod and Beals teaches the method of claim 1. Loritsch further teaches: further comprising:
receiving one or more answers in response to asking the user one or more questions;
Loritsch 5:11-17 teaches receiving visual content as answers after asking the user a question: “In some embodiments, audio notifications may be audible questions, such as "would you like to see more?" after which visual content may be provided in response to an affirmative audible response from a user. Playback of the audio content, or music playlist in this example, may be paused or canceled during the audio notification, and may begin or resume immediately after” [Loritsch 8:34-42 teaches that the answer may be audio content; please see also Loritsch 8:61-10:38 and Fig. 3 disclosing additional dialog embodiments between system and user]
However, Loritsch and McLeod and Beals may not teach explicitly every element of the following limitations as disclosed by Ramer:
performing a first analysis of a browser history of an internet browser application;
Ramer ¶1680: “Advertisements may be targeted to users based on their browsing history by extracting contextual keywords and categories”
Ramer ¶1087: “In embodiments, the category of user profile may be created by further associating the webbrowser activities with a usage history” [please see also Ramer ¶¶1084-1086 for context]
performing a second analysis of posts made by the user on one or more social media sites;
Ramer ¶¶1005-1017 discloses users tagging and pinning information in posts to social networks that reflect on the users’ interests in sponsored content
performing a third analysis of files, including3 music files, video files, audio books, books stored in electronic format, and documents, stored in the memory;
Ramer ¶127 teaches that user interests/characteristics are identified by files that are downloaded (i.e., “stored in electronic format … in the memory”): “mobile subscriber characteristics 112 pertaining to individual users of a mobile communication facility 102. This data may include … device characteristics, usage patterns … content and programs downloaded, videos, music, and audio … downloaded, television watched, timing and duration of viewing/downloading”
and determining the one or more interests associated with the user based at least in part on the one or more answers, the first analysis, the second analysis, and the third analysis.
Ramer ¶¶4-26 disclose presenting sponsored content based on user interests as indicated by user profiles that are compiled as noted above

It would have been obvious to a person having ordinary skill in the art, having the teachings of Loritsch and Ramer before the effective filing date of the claimed invention, to combine their processing methods because Loritsch teaches targeted advertising on computer devices based on content presentations and user interests/affinities (e.g., Loritsch 8:12-20 and 4:53-67 and 11:40-44) and Ramer teaches additional methods to determine user interests. I.e., the references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to modify Loritsch with Ramer because Ramer “provides a method and system for facilitating the selection of appropriate advertisements to be delivered to mobile communication facilities” (Ramer ¶4).

As to claim 3, the combination of Loritsch and McLeod and Beals teaches the method of claim 1. However, Loritsch and McLeod and Beals may not teach explicitly every element of the following limitations as disclosed by Ramer: further comprising:
determining an approximate age of the user;
Ramer ¶127 discloses: age
determining an approximate education level associated with the user;
Ramer ¶1495 discloses: Third party … education data
determining an education specialty associated with the user;
Ramer ¶411 discloses: university program for interior design [please see also Ramer ¶176: employer, job title (education specialties are known to be developed by on-the-job training)]
and determining an approximate location of the user.
Ramer ¶469 discloses: Location may be provided by a GPS system or a cell phone triangulation service [please see also Ramer ¶176 zip code, home address, work address]

	As to claim 9, it is rejected on the same grounds as claim 2.
	As to claim 10, it is rejected on the same grounds as claim 3.
	As to claim 15, it is rejected on the same grounds as claim 2.
	As to claim 16, it is rejected on the same grounds as claim 3.

Claims 7, 13, 20 are rejected under AIA  35 U.S.C. §103 as being unpatentable over Loritsch, et al., US 10,531,157, in view of Beals, et al., US 2011/0164066, in further view of McLeod, et al., US 2015/0289025, in further view of Publicover, et al., US 2017/0201779.

	As to claim 7, the combination of Loritsch and McLeod and Beals teaches the method of claim 1. Loritsch further teaches wherein reading out loud the search results received from the search engine comprises:
receiving, while the book is being audibly played back, search results from the search engine in response to sending the search request to the search engine;
Loritsch 8:12-20 (producing results “based on the content” from which is generated an audio notification): “audio notification may be identified based at least in part on a correlation between the first audio content and one or more candidate advertisements or candidate advertisers. For example, a food related audio stream (e.g., a recipe, etc.) may be associated with food related candidate advertisements and/or candidate advertisers
However, the combination of Loritsch and McLeod and Beals may not teach explicitly4 every element of the following limitations as disclosed by Publicover:
re-ranking the search results based on the one or more interests associated with the user to create re-ranked search results;
Publicover ¶659: “Choosing yes allows the user to rerank the results and obtain a new set of advertisement results based on the user's choice” [choice reflects interest]
and audibly reading out the re-ranked search results.
Publicover ¶426 teaches reading aloud any search results obtained while driving: “while driving in a vehicle, a User may request audio highlights … presented in narrative form such as that found in traditional radio broadcast coverage of a sports event.”

It would have been obvious to a person having ordinary skill in the art, having the teachings of Loritsch and Publicover before the effective filing date of the claimed invention, to combine their processing methods because Loritsch teaches computerized content presentation including advertising on computer devices based on entertainment requests (e.g., Loritsch 8:12-20), and Publicover teaches additional methods of presenting customized content related to sporting events. I.e., the references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to modify Loritsch with Publicover because “While there are a number of options by which entertainment content can be delivered and viewed, there remains a need for methods and systems that provide customized entertainment content and in particular that provide customized content with respect to sporting events” (Publicover ¶6).

	As to claim 13, it is rejected on the same grounds as claim 7.
	As to claim 20, it is rejected on the same grounds as claim 7.


Response to Arguments

Response to Arguments - Claim Rejections - 35 U.S.C. §103

	REMARKS ARGUE, pp. 10-12: The prior art of record does not disclose all limitations of the independent claims as amended.

RESPONSE: Examiner agrees. However, the claims have been rejected on new grounds as noted above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Jacobs whose telephone number is 571-272-3856. The examiner can normally be reached on Monday - Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Mariela Reyes, can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Edward Jacobs/
Examiner, Art Unit 2159


/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Examiner’s interpretation note: the instant specification at ¶3 states that an “audio book may be in the form of a pre-recorded audio file,” and the specification at ¶14 recites: “text included in the book, such as a document;” and the original claim 4 recites: “wherein the book comprises a document.” Further, the Beals reference expressly teaches the claimed book display. 
        2 Examiner’s interpretation note: the instant specification does not provide a limiting definition for the term “background” but at ¶¶13,22,24,29,31 illustrates: “e.g., while the book is being read.”
        
        3 Examiner’s interpretation note: as claimed, the term “including” is interpreted to be exemplary, meaning “such as;” so the “third” analysis is interpreted for examination purposes as broadly referring to a single analysis of files comprising the identified file types rather than five separate analyses of the five enumerated file types; also, the type of analysis is not further detailed to indicate methods tied to a particular file type.
        
        4 Loritsch 11:40-50 implicitly teaches re-ranking, to prefer more highly and make selections based on “interests”: “visual content may be selected based at least in part on user characteristics or a user profile; and Loritsch 4:64-65: “an offer for a hiking expedition may be selected for presentation to the user 130. The hiking expedition offer may be selected, in one example, based at least in part on the user's affinity for exercise.”